Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 10, 11, 21, and 22 are pending.  
Applicant’s election without traverse of Group II, claims 10, 11, 21, and 22, in the reply filed on 12/6/2022 is acknowledged.
Claims 10, 11, 21, and 22 are examined on the merits.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10, 11, and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Chilimba et al (Chilimba et al, Assessing residual availability of selenium applied to maize crops in Malawi. Field crops research (2012), Volume 134, pp. 11-18).  
Chilimba et al teach the environmental fate and possible residual effects of applied selenium (Se) are important issues when considering sustainable biofortification of food crops to improve human health. Our objectives were to assess residual effects of Se biofortification of maize (thus a food product of a plant) in Malawi using a combination of 74Se-labelling studies (thus enriched stable isotope of essential chemical element 74Se, thus claim 10 is met; thus growing said plant in fertilizer or compost comprising essential chemical elements enriched for lightest stable isotope, thus claim 11 is met) and measurements of KH2PO4-extractable soil Se (thus one or more salts, thus claim 21 is met). Stable 74Se isotope trials showed recovery rates in maize grain of 6.5 and 10.8% from 10gSehaX207B1 applied to two contrasting sites, Chitedze and Mbawa; the 74Se label comprised 69 and 81% of the grain Se content respectively. However, in the following residual year, only 2.0 and 0.78% of Se uptake in grain came from the 74Se-labelled fertiliser originally applied, amounting to <0.1% of the original fertiliser application. In a second trial, residual phosphate-extractable Se in the soil measured at harvest in the year of application (0-100ghaX207B1) at six sites across Malawi varied with soil type but comprised 3.5 and 4.8% of that applied, at Chitedze and Mbawa respectively. However, a second maize crop grown in the same plots in the following cropping season accessed only 0.23 and 0.19% of the original Se application, constituting less than 5% of the phosphate-extractable fertiliser Se measured in the soil at harvest in the previous (fertilised) year. Thus, residual benefits from Se application were measureable but extremely small, probably due to rapid loss of soluble selenate after application or fixation into unavailable organic forms (see Abstract).
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 10, 11, and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Black (Black, Magnesium-isotope fractionation during plant growth. Environmental science & technology, (2008 Nov 01) Vol. 42, No. 21, pp. 7831-6).  
Black teaches magnesium is an essential nutrient, which activates more enzymes than any other mineral element and, thus, plays an important role in biogeochemical cycles.  With three stable isotopes naturally abundant (24Mg, thus essential chemical elements enriched for lightest stable isotope, thus claim 10 is met), 78.992%; 25Mg, 10.003%; 26Mg, 11.005%), magnesium stable isotope fractionation may provide insights into these cycles.  Here, we detail for the first time the magnesium stable-isotope distribution in a higher plant, wheat (Triticum aestivum L.) (thus a food product of a plant), during its growth cycle.  Wheat plants were grown in a limiting nutrient supply hydroponically (thus growing said plant in hydroponics in a solution comprising essential chemical elements enriched for lightest stable isotope 24Mg, thus claims 10 and 11 are met), some being left to mature through senescence and others detopped at maturity for collection of exudates.  Measurements of the magnesium isotopic composition of chlorophylls, seeds, shoots, roots, leaves, exudates, and the limiting nutrient solution over time show that the plant appears to establish an isotopic equilibrium with the nutrient available to it and that the plant (in particular, the seeds and exudates) becomes enriched in the heavy isotopes of magnesium in a mass-dependent relationship as the plant reaches maturity.  The preference of the plants for heavy magnesium isotopes suggests that a difference might exist in the bioavailable magnesium of agricultural and natural soils due to the periodic removal of heavy magnesium isotopes by harvest (see Abstract). Black teaches initial nutrient solution composition comprising KNO3, etc. (Page 7832, Table 1) (thus one or more salts, thus claim 21 is met)
Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chilimba et al as applied to claims 10, 11, and 21 above.
The teachings of Chilimba et al are set forth above and applied as before.
The teachings of Chilimba et al do not specifically teach the essential chemical elements enriched for lightest stable isotope is higher than 85%.
Chilimba et al teach Chitedze and Mbawa; the 74Se label comprised 69 and 81% of the grain Se content respectively.
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the content of 74Se from 81% to 85% since different species of Maize, different harvest timing, and different testing method may yield different enrichment rate. Determining an appropriate isotope enrichment rate is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Black as applied to claims 10, 11, and 21 above.
The teachings of Black are set forth above and applied as before.
The teachings of Black do not specifically teach the essential chemical elements enriched for lightest stable isotope is higher than 85%.
Black teaches stable isotopes naturally abundant 24Mg, 78.992%.  It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the content of 24Mg from 78.992% to 85% since different species of wheat, different harvest timing, and different testing method may yield different enrichment rate. Determining an appropriate isotope enrichment rate is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655